Title: To George Washington from George Washington Parke Custis, 2 April 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Annapolis [Md.] April 2d 1798

Your letter arrived by the ordinary course of the Mail which goes by Baltimore and gave me sincere pleasure in hearing that you were in good health and likewise the family.
I was somewhat unwell for sometime after coming here owing to the water but that is entirely removed and I am very well again—I am going on the College with the class and likewise the French master who is I beleive very competent to the task—We likewise write Dissertions on various subjects every week which are both amusing and instructive and which create emulation laudable in every thing.
I am very happily situated perhaps better than many and could a repetition of those sentiments which I have allways avowed express my gratitude and obligations to you: freely should they be exercised, but it is sufficient that they are indelibly grounded on my mind and can never be erased while the principles on which they are founded exist—Those principles are innate! It is them which elevate the soul and prompts us to good works. I conceive that misfortunes are intended as an awfull example for us to profit by and are proportionate to the degree of prevalency which the passions have over us—What then could have been a greater misfortune to me than your displeasure, what a greater happiness than your confidence?
I find that young Mr Carroll has been at Mount Vernon and report says addressing my Sister it may be well to subjoin an opinion which I believe is general in this place, viz., that he is a young man of the strictest probity and morals discreet without closeness, temperate without excess and modest without vanity—possesed of those amiable qualities of benevolence and friendship which are

so commendable in any one, and with as few vices as the age will admit of (this may be excused as I am acting on hypotheses and supposition) In short I think it a desirable thing and wish that it may take place with all my heart.
I have received every kindness from the citizens of Annapolis and could any thing heighten my opinion for you and your character it would be their expressions of esteem and regard. Adeiu Dearest Sir and beleive me sincerely and Affectionately Yours

G. W. P. Custis

